DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 June 2021, 27 August 2020 and 11 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-4 and 19-20 are objected to because of the following informalities:  
In lines 1 of claims 2-4 and 19-20, “The method according to claim” should be changed to -- The power supply method according to claim --.
In line 3 of claim 2, “the method further comprises:” should be changed to -- the power supply method further comprises: --
In line 12 of claim 2, there is an error of punctuation in line 12, “coupled with the increasing load: and” should be changed to “coupled with the increasing load; and”
Appropriate correction is required.


    PNG
    media_image1.png
    459
    396
    media_image1.png
    Greyscale

Lambert et al. (U.S. PG Publication No. 20170102753)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (U.S. PG Publication No. 20170102753).
Regarding independent claim 1, Lambert et al. (e.g. see FIG 1, FIG 2, FIG 5) discloses an apparatus, at its normal operation, performs a power supply method, wherein the method comprises: supplying, by a power supply device (102), power to a load (202) through a power supply port (power supply port), wherein the power supply port (power supply port) is connected to a power receiving port (power receiving port) of the load (202) by using a power supply cable (power supply cable); and communicating, by the power supply device (102), with the load (202) through a communications port (communications port), to manage a behavior of obtaining power by the load (202) from the power supply device (102), wherein the communications port (communications port) is connected to a communications port (communications port) of the load (202) by using a communications cable (communications cable). 
Regarding independent claim 5, Lambert et al. (e.g. see FIG 1, FIG 2, FIG 5) discloses a power supply device, wherein the power supply device (102) comprises at least one power supply port (power supply port), a processor (103), and at least one communications port (communications port), wherein one of the at least one power supply port (power supply port) is configured to supply power to a load (202), and the power supply port (power supply port) is connected to a power receiving port (power receiving port) of the load (202) by using a power supply cable (power supply cable); and the processor (103) communicates with the load (202) through one of the at least one communications port (communications port), to manage a behavior of obtaining power by the load (202) from the power supply device (102), and the communications port (communications port) is connected to a communications port of the load (202) by using a communications cable (communications cable).
Regarding claim 11, Lambert et al. (e.g. see FIG 1, FIG 2, FIG 5, §0021) discloses a communications port comprises an optical interface (optical carrier).
Regarding claim 12, Lambert et al. (e.g. see FIG 1, FIG 2, FIG 5) discloses a load comprises one or more of a camera, video monitor (202), electronic display board, or traffic intersection light.
Regarding claim 13, Lambert et al. (e.g. see FIG 1, FIG 2, FIG 5) discloses a power supply port and a power receiving port comprise pluggable wiring terminals (PSU 110).
Regarding independent claim 14, Lambert et al. (e.g. see FIG 1, FIG 2, FIG 5) discloses a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor (103), cause a power supply apparatus (102) to: supply power from a first power supply port (power supply port) of the power supply apparatus (102), through a first power supply cable (power supply cable), to a power receiving port (power receiving port) of a first load (202); communicate with the first load (202) through a first communications port (communications port) of the power supply apparatus (102), a first communications cable (communications cable), and a communications port (communications port) of the first load (202); and manage the obtaining of power by the first load (202) based on the communicating (FIG 4).


    PNG
    media_image2.png
    230
    376
    media_image2.png
    Greyscale

Lambert et al. (U.S. PG Publication No. 20170102753)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (U.S. PG Publication No. 20170102753).
Regarding claim 18, Lambert et al. does not explicitly disclose “the power supply apparatus to temporarily supply a low power to a load to provide sufficient energy to communicate with the power supply apparatus when the load is initially connected to the power supply apparatus.”
However, it would have been an obvious matter of design choice bounded by well-known controlling the sufficient energy of the device for a person having ordinary skill in the art to modify the power apparatus to temporarily supply a low power to a load to provide sufficient energy to communicate with the power supply apparatus when the load is initially connected to the power supply apparatus.
Regarding claim 19, Lambert et al. does not explicitly disclose “the power supply device temporarily supplies a low power to a load to provide sufficient energy to communicate with the power supply device when the load is initially connected to the power supply device.”
However, it would have been an obvious matter of design choice bounded by well-known controlling the sufficient energy of the device for a person having ordinary skill in the art to modify the power apparatus to temporarily supplies a low power to a load to provide sufficient energy to communicate with the power supply device when the load is initially connected to the power supply device.

    PNG
    media_image3.png
    263
    456
    media_image3.png
    Greyscale

Lambert et al. (U.S. PG Publication No. 20170102753)

Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 2-4, 6-10, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, prior arts of record fail to disclose “wherein the method further comprises: measuring, by the power supply device, an output power of each of the plurality of power supply ports; determining, by the power supply device based on content of communication between the power supply device and the load through a corresponding communications port, that a power-obtaining power of the load increases by a target value; and searching for, by the power supply device, a power supply port whose output power increases by the target value, to obtain and record a correspondence between a power supply port coupled with an increasing load and a communications port coupled with the increasing load; and wherein the power supply device manages a behavior of obtaining power by the load from the power supply device based on the correspondence and content of communication between the increasing load and the communications port coupled with the increasing load”
Regarding claim 3, prior arts of record fail to disclose “limiting, by the power supply device based on a first power threshold, a power at which the power supply port supplies power to the load; sending, by the power supply device, a power indication to the load through the communications port, wherein the power indication carries a second power threshold, the second power threshold is less than the first power threshold, and wherein the power indication is used to indicate that the power at which the load obtains power from the power supply device is limited by the second power threshold; and limiting, by the power supply device, based on the second power threshold, the power at which the power supply port supplies power to the load.”
Regarding claim 4, prior arts of record fail to disclose “when the load is initially connected to the power supply port of the power supply device, limiting, by the power supply device based on an initial power threshold, a power at which the power supply port supplies power to the load; and the power supply device managing a behavior of obtaining power by the load from the power supply device comprises: obtaining, by the power supply device, a third power threshold based on the content of communication between the power supply device and the load through the communications port, wherein the third power threshold is greater than the initial power threshold; and limiting, by the power supply device based on the third power threshold, the power at which the power supply port supplies power to the load.”
Regarding claim 6, prior arts of record fail to disclose “a record circuit configured for searching for a power supply port whose output power increased by the target value, and obtaining and recording a correspondence between a power supply port coupled to the increasing load and a communications port coupled with the increasing load; and wherein the processor is configured for managing, based on the correspondence and the communication between the increasing load and the communications port connected to the increasing load, the obtaining of power by the increasing load from a corresponding power supply port.”
Regarding claim 8, prior arts of record fail to disclose “limit, based on a first power threshold, the power a first power supply port supplies to a first load; send a power indication to the first load through a first communications port, wherein the power indication carries a second power threshold, wherein the second power threshold is less than the first power threshold and indicates that the power supplied to the first load from the power supply device is limited by the second power threshold; and limit, based on the second power threshold, the power the first power supply port supplies to the first load.”
Regarding claim 9, prior arts of record fail to disclose “limit, based on an initial power threshold, power a first power supply port supplies to a first load when the first load is initially connected to the first power supply port; and obtain a third power threshold based on communication between the power supply device and the first load through a first communications port, wherein the third power threshold is greater than the initial power threshold; and limit, based on the third power threshold, the power the first power supply port supplies to the first load.”
Regarding claim 15, prior arts of record fail to disclose “determine, based on communication between the power supply apparatus and a plurality of loads coupled to the power supply ports through corresponding communications ports, that power supplied to an increasing load increases by a target value; and search for a power supply port having an output power increased by the target value; obtain and record a correspondence between a power supply port coupled with the increasing load and a communications port coupled with the increasing load; and manage, based on the correspondence and communication between the increasing load and the communications port coupled with the increasing load, the obtaining of power by the increasing load from the power supply port connected to the increasing load.”
Regarding claim 16, prior arts of record fail to disclose “limit, based on a first power threshold, the power the first power supply port supplies to the first load; send a power indication to the first load through the first communications port, wherein the power indication carries a second power threshold, wherein the second power threshold is less than the first power threshold and indicates that the power supplied to the first load from the power supply apparatus is limited by the second power threshold; and limit, based on the second power threshold, the power the power first supply port supplies to the first load.”
Regarding claim 17, prior arts of record fail to disclose “limit, based on an initial power threshold, a power the first power supply port supplies to the first load when the first load is initially connected to the first power supply port; obtain a third power threshold based on the communication between the power supply apparatus and the first load through the first communications port, wherein the third power threshold is greater than the initial power threshold; and limit, based on the third power threshold, the power the first power supply port supplies to the first load.”
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robinson et al. (U.S. PG Publication No. 20120151240) discloses a portable power manager configured with a plurality of device ports suitable for simultaneous electrical interconnection with two or more external power devices. The external power devices include power sources, energy storage devices, power loads and/or other power managers suitably configured to exchange power and communication signals there between. More specifically, the portable power manager can include elements configured to establish a network of power devices and to exchange power between the portable power manager and networked external power devices.
Nishibayashi et al. (U.S. Patent No. 9768832) discloses a power electronics device and non- transitory computer readable medium in which a selects a first power electronics device and a second power electronics device from power electronics devices, based on power attribute information and communication attribute information of each power electronics device, and the first power electronics device is a master of power allocation control of electric energy that the power electronics devices connected to one power line of power lines perform input and output on the one power line, and the second power electronics device is a master of output power phase synchronization control of power which the power electronics devices connected to the one power line outputs to the one power line.
Nishibayashi et al. (U.S. Patent No. 9859712) discloses a power electronics device including: a connector connected to a power line; a power controller; a connection detection processor; and a collision monitor. The power controller performs at least one of generating an electric signal to the power line and detecting an electric signal on the power line via the connector. The connection detection processor performs a connection detection process with use of the power controller to detect another power electronics device connected to the power line. The collision monitor monitors whether or not collision of electric signals occurs on the power line during the connection detection process and controls the connection detection processor according to a monitoring result of whether or not the collision of electric signals occurs.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2 July 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837